Name: Council Regulation (EEC) No 1110/88 of 25 April 1988 amending Regulation (EEC) 857/84 adopting general rules for the application of the levy referred to in Article 5 of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110 / 28 Official Journal of the European Communities 29.4 . 88 COUNCIL REGULATION (EEC) No 1110/ 88 of 25 April 1988 amending Regulation (EEC) No 857 / 84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804 /68 in the milk and milk products sector should be retained , in view of certain situations , as long as the said levy is chargeable ; Whereas the first subparagraph of Article 5c ( 1 ) of Regulation (EEC) No 804 / 68 introduces the additional levy system for eight consecutive 12-month periods; whereas the amount of the guaranteed overall quantity of direct sales by Member States until 31 March 1992 should be established accordingly , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1109 / 88 (2 ), and in particular Article 5c ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC) No 857 / 84 ( 4 ), as last amended by Regulation (EEC) No 1889 / 87 ( 5 ), laid down the general rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804 / 68 ; Whereas Article 4a of Regulation (EEC) No 857 / 84 authorizes , for the five additional levy application periods , regional and national allocations of non-utilized reference quantities with adjustment according to the levy payers and the regions ; whereas , given its flexibility , this arrangement Article 1 Regulation (EEC) No 857 / 84 is amended as follows : 1 . In Article 4a ( 1 ) , Tor the five additional levy application periods' is replaced by 'For the eight additional levy application periods'. 2 . In the first subparagraph of Article 9 (4), 'For the five additional levy application periods' is replaced by Tor the eight additional levy application periods'. 3 . The Annex is replaced by the following : 'ANNEX Quantities referred to in Article 6 (2 ) (milk producers selling directly to the consumer) of this Regulation and periods of application referred to in Article 5c (2 ) of Regulation (EEC) No 804 /68 (000 tonnes) 2 . 4 . 1984 to 31 . 3 . 1985 1 . 4 . 1985 to 31 . 3 . 1986 1 . 4 . 1986 to 31 . 3 . 1987 1 . 4 . 1987 to 31 . 3 . 1988 1 . 4 . 1988 to 31 . 3 . 1989 1 . 4 . 1989 to 31 . 3 . 1990 1 . 4 . 1990 to 31 . 3 . 1991 1 . 4 . 1991 to 31 . 3 . 1992 Belgium 480 450 400 387,660 380,809 380,809 380,809 380,809 Denmark 1 1 1 0,980 0,970 0,970 0,970 0,970 Germany 305 130 130 94,400 93,100 93,100 93,100 93,100 Greece 116 116 46 45,080 44,620 44,620 44,620 44,620 Spain  750 , 750 685,000 677,500 677,500 . 677,500 677,500 France 1 183 1 014 874 756,520 747,780 747,780 747,780 747,780 Ireland 16 16 16 15,680 15,520 15,520 15,520 15,520 Italy 1 116 1 116 1 116 1 093,680 1 082,520 1 082,520 1 082,520 1 082,520 Luxembourg 1 1 1 0,980 0,970 0,970 0,970 0,970 Netherlands 145 95 95 93,100 92,150 92,150 92,150 92,150 United Kingdom 398 395,426 395,426 387,517 383,563 383,563 383,563 383,563' H OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) See page 27 of this Official Journal . ( 3 ) OJ No C 84 , 31 . 3 . 1988 , p. 23 . (&lt;) OJ No L 90 , 1 . 4 . 1984 , p . 13 . ( s ) OJ No L 182 , 3 . 7 . 1987 , p . 39 . 29 . 4 . 88 Official Journal of the European Communities No L 110 /29 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 April 1988 . For the Council The President H.-D. GENSCHER